Citation Nr: 1535104	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  08-18 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for a mouth disorder. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, paranoid schizophrenia, reactive psychosis, and depression


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1970.  

These matters come before the Board on appeal from April 2007, January 2009, November 2009, and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared for a March 2013 Travel Board hearing before the undersigned.  A transcript (Tr.) of the hearing has been associated with the Veteran's Virtual VA efolder.

In September 2013, the Board reopened the issues of entitlement to service connection for a sinus disorder and for an acquired psychiatric disorder, and remanded the issues on appeal for further development.  The case has now been returned to the Board for adjudication.

Lastly, the Board notes that in the September 2013 remand, it found that an implicit claim of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) had been raised by the Veteran, and the issue was referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  As it does not appear that this issue has yet been adjudicated, it is again referred to the AOJ for development and adjudication.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Frontal and maxillary sinusitis was noted on entry into service. 

2.  The credible and probative evidence of record indicates that there was no increase in the severity of the Veteran's frontal and maxillary sinusitis during service, and there is no evidence of any other sinus disorder that was caused or aggravated by active duty service.

3. The weight of the credible and probative evidence of record indicates that the Veteran's mouth disorder did not have its onset in service and is otherwise unrelated to any event or injury during active service.


CONCLUSIONS OF LAW

1.  A preexisting defect, infirmity, or disorder relating to a sinus disorder was noted at entry into service and was not aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).

2.  The criteria to establish service connection for a mouth disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims.

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Here, regarding the duty to notify, the Veteran was sent comprehensive VCAA letters in April 2008, December 2008, September 2009, and October 2009, prior to the issuance of the respective rating decisions on appeal.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In particular, the claims file contains the Veteran's service treatment records, which appear to be complete.  VA has also undertaken extensive and reasonable efforts to attempt to all relevant, identified post-service records, as well as lay statements of the Veteran and the testimony from his March 2013 Board hearing.

The Board also notes that this issue was previously remanded for further development in September 2013.  On remand, the AOJ obtained VA treatment records and provided the Veteran with an August 2014 VA examination for respiratory and mouth disorders in August 2014.  The Board finds that the VA examination and opinions are adequate to decide the case because, as shown below, they were based upon consideration of the Veteran's medical history, including his lay assertions and his current complaints, and because they sufficiently inform the Board of the examiners' judgment on those medical questions and the examiners' essential rationale for the opinions.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-106 (2012).  All new medical evidence was associated with the claims file and reviewed by the AOJ prior to the issuance of the October 2014 supplemental statement of the case.  The Board finds that there has been substantial compliance with all the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

In addition to the documentary evidence, the Veteran's testimonial statements are of record, including testimony provided at his March 2013 Board hearing.  At the hearing, the issues on appeal were identified and suggestions made regarding the submission of necessary favorable evidence.  The Veteran had an opportunity to present additional testimony on the essential elements necessary to prove the claims, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time without prejudice to the Veteran.

II. Relevant Laws and Regulations

Generally, service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection requires evidence satisfying three criteria:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When a defect, infirmity, or disorder is noted on the enlistment examination, the presumption of soundness never attaches, and the only benefits that can be awarded are for aggravation pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  
See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

In determining whether there has been aggravation, the statute and regulation indicate that the first question to be asked is whether there was an increase in disability.  See 38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306 (stating that a preexisting injury or disease will be considered to have been aggravated by service "where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease").  If there is an increase in disability during service, aggravation is presumed, and this presumption can only be rebutted with clear and unmistakable evidence that the increase was due to the natural progress of the disease.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id. 

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  If VA determines that there has been an increase in disability, the presumption of aggravation applies regardless of whether the degree of worsening is enough to warrant compensation under the VA rating schedule.  Browder v. Derwinski, 1 Vet. App 204, 207 (1991).

In making all determinations, the Board must fully weigh the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana v. Shinseki, 24 Vet. App. 428, 433-34 (2011).  Generally, a lay person is competent to report on the onset and continuity of his symptomatology.  Kahana, 24 Vet. App. at 438.  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if 
(1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Jandreau, 
492 F.3d 1367-77; see also Kahana, 24 Vet. App. at 433 n.4.  

When evaluating medical opinions it is the province of the Board to weigh the evidence and decide where to give credit and where to withhold the same, and in so doing, to also accept certain medical opinions over others.  See Evans v. West, 12 Vet. App. 22, 30 (1999)

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  However, in making its ultimate determination, the Board will give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

III. Sinus Disorder

The Veteran contends that he has a chronic sinus disorder that had its onset during or soon after service and has continued to the present.  At a March 2013 Board hearing, the Veteran testified that he was first diagnosed with a sinus disorder in the early 1980s and that he believes his breathing problems were caused by exposure to dust and trees in service.  Board Hearing Tr. 2, 6.

The Veteran's February 1968 entrance examination notes that a physician's letter had revealed a history of frontal and maxillary sinusitis.  The Veteran also reported a history of asthma.  A prescription letter from private physician J.P. and date stamped in March 1968 notes that the Veteran had frontal and maxillary sinusitis.  During service, the Veteran was treated for rhinorrhea in December 1968.  The Veteran's February 1970 separation examination notes a history of sinusitis.

The Veteran's VA treatment records show that he has had intermittent treatment related to sinusitis and nasal congestion.  The Veteran was treated for an upper respiratory infection in December 2004 and February 2005.  In April 2007, he was treated for cough and runny nose and was diagnosed with an upper respiratory infection, and in October 2007 he was treated for nasal congestion and post nasal drip and was diagnosed with an upper respiratory infection and allergic rhinitis.  In July 2008, the Veteran reported nasal congestion, running nose, and difficulty smelling and breathing.  The Veteran was again treated for an upper respiratory infection in November 2008. In October 2012, September 2013 and January 2014, the Veteran reported having congestion and coughing.

An October 2008 evaluation from private physician R.J. found that the Veteran had chronic frontal sinusitis and maxillary sinusitis.  These disorders caused interference with breathing through the nose, pus discharge, speech impairment, pain, and headaches.  Physical examination found sinusitis and tenderness.  He indicated that the condition started in approximately 1970.  X-rays showed probable osteoma in the left frontal sinus and mild clouding of the ethmoid sinuses.

A letter dated in May 2010 was submitted in which an advocate with the Hickory Manor Veterans Advocate Group stated that the Veteran served in a gun crew during service which exposed him to "a high volume of smoke and blow back gases" which, if inhaled for a long period of time, would result in his chronic frontal and maxillary sinusitis.

At an August 2014 VA examination, the Veteran reported a long history of nasal congestion and drainage.  The examiner performed an in-person examination of the Veteran and reviewed the claims file.  Physical examination found rhinitis with obstruction no greater than 20 percent and no polyps.  The examiner found mild mucosal edema, with no rhinorrhea, mucopus, or crusting.  Computer tomography showed left frontal sinus osteoma.  He diagnosed the Veteran with chronic sinusitis.  The examiner discussed the Veteran's lay assertions regarding his sinusitis being aggravated by "dusty trails" during training, but found that the sinusitis recorded during service "clearly and unmistakably (obviously or undebatably) was due to the natural progress that would have been expected."  The examiner also found no aggravation between military enlistment and military separation.  He also found that it was less likely than not that any other sinus disorder, including allergic rhinitis, had its onset during active service or was related to service.

The Board has reviewed all of the evidence of record and finds that entitlement to service connection for a sinus disorder is not warranted.

In this case, sinusitis was clearly noted on the Veteran's February 1968 entrance examination, accompanied by a letter from his private physician.  This therefore constitutes notation of a defect, infirmity, or disorder on the entrance examination, and the presumption of soundness does not attach.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The dispositive issue for this claim is therefore whether the preexisting defect, infirmity, or disorder was aggravated by his service.

While the Veteran was treated for nasal complaints in December 1968, and sinusitis was noted on his February 1970 separation examination, the competent, probative evidence indicates that the Veteran's sinusitis did not undergo an increase in severity during service, nor has any subsequent post-service medical evidence shown an increased in severity of sinusitis since service.  

Furthermore, there is no competent and probative medical evidence which indicates that the Veteran's sinusitis was aggravated by service.  The opinion of the August 2014 examiner, who provided an adequate medical opinion based on a review of all evidence of record and who fully explained the reasons for his conclusions based on an accurate characterization of the evidence, is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  This qualified, competent physician found that the evidence of record showed no "aggravation whatsoever between military enlistment and military separation" or any evidence of any other "sinus problem that might have incurred or aggravated from the baseline between military entrance and military separation."  

The Board is unable to assign any probative value to the May 2010 letter submitted by the Hickory Manor Veterans Advocate Group stating that exposure to "smoke and blow back gases" over a long period of time resulted in his chronic frontal and maxillary sinusitis.  A veterans' advocate is not a medical professional, and is not competent to provide a medical opinion on the etiology or progression of a disease such as sinusitis.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (finding that an evaluation of the probative value of a medical opinion or diagnosis is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached).  Additionally, the May 2010 letter appears to be written without any review of the Veteran's actual service or medical records, as the author was not aware that the Veteran already had frontal and maxillary sinusitis prior to service, and therefore it is not possible that exposure to smoke in service caused this disorder.  Because the author was not aware of pertinent information related to the Veteran's sinusitis, this further supports the Board's assignment of no probative value to the May 2010 letter.

The Veteran has not submitted any competent medical evidence that contradicts the findings of the August 2014 VA examiner, whose opinion is the sole competent medical opinion of record. 

To the extent that the Veteran may sincerely believe that his chronic sinusitis was aggravated by his active service, the Board nonetheless must note that the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to such a complex medical question.  See Jandreau, 
492 F.3d at 1377.  While the Veteran is competent to report on his sinus symptoms, such as congestion or shortness of breath, he has not testified that these symptoms actually began while still in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran's March 2013 testimony indicated that the Veteran was not actually aware of having any sinus problems in service.  He stated that he was not aware of or diagnosed with a sinus problem after service in approximately 1980 or 1982.  Board Hearing Tr. 2.

The evidence thus weighs against a finding that there was an increase in severity of the Veteran's preexisting disorder of chronic sinusitis, and the presumption of aggravation is thus not for application.  Moreover, as noted above, the only probative medical evidence of record reflects that there was no aggravation of the preexisting disorder by service.

The August 2014 VA examiner also considered whether the Veteran had any other sinus disorder, separate from the sinusitis noted on his entrance to service, which may have been directly caused or aggravated by service.  The examiner considered the Veteran's in-service and post-service medical history, but found no evidence of any respiratory disorder, including allergic rhinitis, which was caused or aggravated by service.  There is no competent medical evidence indicating that the Veteran has any sinus disorder other than sinusitis which is related to his service, nor has the Veteran alleged that he has a sinus disorder other than sinusitis which he believes is related to his service.  Thus, entitlement to service connection for a sinus disorder on a direct basis other than sinusitis has not been established.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

For the foregoing reasons, the evidence shows that chronic sinusitis was noted at entry into service, the evidence shows a lack of aggravation of this preexisting disorder, and there is no evidence of any other sinus disorder being caused or aggravated by service.  Entitlement to service connection for a sinus disorder is therefore not warranted.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV. Mouth Disorder

The Veteran also asserts that he has had benign tumors of the mouth that are caused by exposure to contaminants in service.  The Veteran testified in March 2013 that he was found to have a non-malignant tumor in his mouth in the early 1980s which required surgery.  Board Hearing Tr. 8-9, 12.  He stated that he believed his tumor was caused by exposure to contaminants at Fort Bragg.  Id. at 10-11.  In October 2009 correspondence, the Veteran stated that he believed that contaminated water at Fort Bragg caused his mouth tumors which had to be surgically removed in 1981 and 2008.

The Veteran's service treatment records are silent for any complaints or treatment related to a tumor of the jaw or mouth.

At a January 1993 VA general examination, the Veteran reported having a bone tumor removed from his left lower jaw in 1979 or 1980.

The Veteran's VA treatment records note that in March 2006 the Veteran reported that he believed he had an abscess in his cheek and that he had a similar tumor removed 20 years earlier.  In September 2006, it was noted that the Veteran had a lower jaw tumor, status post surgery in May 2006, and that he had good speech and recovery.

The Veteran's private treatment records show that in April 2006 he was diagnosed with a left mandibular ameloblastoma, and in May 2006 the ameloblastoma was surgically removed and partial mandibular reconstruction was performed.  The records noted that the Veteran had a left mandibular ameloblastoma removed 
20 years earlier as well.

At an August 2014 VA examination, it was found that the Veteran had surgical resections of the ameloblastoma performed in the early 1980s and in 2006.
The examiner performed an in-person examination of the Veteran and reviewed the claims file, and he diagnosed the Veteran with ameloblastoma of the mandible.  Physical examination revealed a benign neoplasm treated with surgery that resulted in no mandibular teeth being present.  The examiner noted the Veteran's assertion of exposure to contaminated water at Fort Bragg.  He opined that ameloblastoma of the mandible was "virtually always benign," and in this instance was associated with the presence of unerupted teeth.  He stated that there was no evidence of ameloblastoma having been incurred on active duty, and current medical literature did not support a possible environmental etiology, even as a contributing factor.  He summarized that it was less likely than not that the Veteran's mouth tumors had their onset in or were otherwise related to his active duty service, including exposure to contaminated water. 

The evidence of record clearly establishes that the Veteran has had ameloblastomas of the left lower jaw which had to be surgically removed on two occasions, and that he currently has residual mouth impairment from these surgeries.  The Board notes that an ameloblastoma is a usually benign odontogenic (arising from the tissues which give origin to the teeth) tumor.  Dorland's Illustrated Medical Dictionary 58, 1313 (32nd ed. 2012).  While this establishes that the Veteran has a current disability, the element necessary for establishing service connection is whether the Veteran's current diagnoses are related to an injury during service.  Unfortunately, after reviewing all of the evidence of record, the Board finds that this "nexus" requirement has not been satisfied.  See Shedden, 381 F.3d at 1167.

The Board also notes that the Veteran's benign tumors of the mouth are not considered to be a chronic disorder, and chronicity of the condition since service is also not indicated by the evidence of record.  See 38 C.F.R. § 3.303(b); 3.309(a) (2015).  The Veteran has testified that he was diagnosed with his first tumor in approximately 1980, and he has not indicated at any time that he had any related symptoms while in service.  Board Hearing Tr. 12.

The weight of the competent and probative medical evidence of record fails to establish a link between the Veteran's benign tumors of the mouth and any event or injury during service.  Competent medical evidence, that of the August 2014 VA examination report, shows that the Veteran's ameloblastomas were not related to any event or injury during service.  The August 2014 VA examiner clearly acknowledged the Veteran's contention that these tumors were caused by drinking contaminated water in service, but he stated that current medical literature did not support a possible environmental etiology for such a disorder, even as a contributing factor.  

There are no competent, conflicting medical opinions regarding the relationship of the Veteran's ameloblastoma residuals to service.  The Veteran, as a lay person, is not competent to provide an opinion establishing a relationship between a complex medical disorder such as ameloblastomas.  See Jandreau, 492 F.3d at 1376-77.  The Veteran is competent to testify to his symptoms, such as mouth pain or loss of teeth, but to connect a medical disorder to exposure to contaminated water requires medical expertise that the Veteran does not possess.  When viewed in light of all the relevant evidence, the Board finds that the opinion of the August 2014 VA examiner, who has specialized medical training, is more probative than the lay assertions of the Veteran.

In sum, the weight of the competent, probative medical evidence weighs against the claim of entitlement to service connection for a mouth disorder, and neither the Veteran nor his representative has presented or identified any additional, contrary medical evidence or opinion, i.e., one that supports a finding that there exists a nexus between the Veteran's current ameloblastoma residuals and service.  The preponderance of the evidence is therefore against the claim of entitlement to service connection for a mouth disorder.  The Board has again considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a sinus disorder is denied.

Entitlement to service connection for a mouth disorder is denied.


REMAND

The Veteran asserts that he has an acquired psychiatric disorder that was caused by stressful experiences in service, including harassment from his drill instructor and witnessing the death of his best friend in service.  The Veteran has submitted statements that he witnessed his friend, whom he clearly identified as "[redacted]" in a May 24, 1968 yearbook for Company A, Seventh Battalion, Second Brigade, die from overexertion during basic training.  At a June 2014 VA examination, the examiner diagnosed the Veteran with PTSD, on the basis that witnessing the death of a fellow trainee in service constituted a valid stressor.

In October 2014, the AOJ issued a formal finding that there was a lack of information required to corroborate the Veteran's stressor.  Unfortunately, the AOJ submitted its research request to the Joint Services Records Research Center (JSRRC) regarding the in-service death of a soldier named "[redacted]" or "[redacted]." 

The Veteran's personnel records include a list of personnel assigned to Company A, Seventh Battalion, Second Brigade, and lists the soldier identified by the Veteran as "[redacted]," and his Social Security Administration (SSA) number is [redacted].  The AOJ must therefore perform any necessary research and re-issue a formal finding regarding research pertaining to a soldier with the first name "[redacted]" and the last name "[redacted]."

The Board also points out to the AOJ that Virtual VA appears to contain records, including a 1998 death certificate, for a veteran by the name of "[redacted] " possessing the same SSA number as the soldier identified by the Veteran.  It should review Virtual VA and VBMS for any relevant information contained therein and include this information in its formal finding on the Veteran's claimed stressor.

After this development has been completed, the Veteran must be scheduled for an additional VA psychiatric examination.  The prior September 2013 Board remand requested that the VA examiner discuss both whether the Veteran met the criteria for a diagnosis of PTSD and also whether any of his other diagnosed psychiatric disorders, including paranoid schizophrenia; reactive psychosis; and depression, were at least as likely as not caused or aggravated by his active duty service.  The July 2014 VA examiner failed to address these questions.  The United States Court of Appeals for Veterans Claims has held that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board therefore stresses the importance that the following directives be carefully followed, in order to allow for a final resolution of this issue.


Accordingly, the case is REMANDED for the following actions:

1.  Complete all appropriate research pertaining to the Veteran's claim that he watched his friend, "[redacted]," SSA [redacted], died in service (see pages 22 and 26 of the military personnel record).  The research should include searching for this soldier's records in Virtual VA and VBMS and contacting JSRRC, if necessary.  

If the stressor is not capable of corroboration, issue a formal finding explaining all steps taken and notify the Veteran and his representative.

2. After completing the development indicated above, schedule the Veteran for a VA examination to ascertain the nature and etiology of any current acquired psychiatric disorder, to expressly include PTSD; paranoid schizophrenia; reactive psychosis; and depression.  

All files in VBMS and Virtual VA should be reviewed in conjunction with the examination and the examiner's report should note that review.  All testing deemed necessary should be conducted and results reported in detail.  The VA examiner's report should address the following:

(a)  Diagnose all current psychiatric disabilities and provide full multi-axial diagnoses.

(b)  Specifically state whether or not each criterion for a diagnosis of PTSD is met, taking into consideration the Veteran's lay statements and the formal findings of the AOJ.

(c)  If a diagnosis of PTSD is warranted, indicate the specific claimed in-service stressor or stressors upon which that diagnosis is predicated.

(d)  Discuss whether it is at least as likely as not (50 percent or more probability) that any other currently diagnosed psychiatric disorder - including paranoid schizophrenia; reactive psychosis; and depression, but excluding drug or alcohol abuse - was caused or aggravated by the Veteran's reported in-service stressors or by any other aspect of his qualifying active service.

(e)  For any acquired psychiatric disorder found to be service-related, state whether it is at least as likely as not (50 percent or greater probability) that such a disorder caused or aggravated any current substance abuse disorder.

In offering the requested opinions, the examiner should consider all pertinent evidence of record, in particular the Veteran's assertions of various stressors incurred during his active service.

All findings, along with a robust rationale for any opinion expressed, should be set forth in the examination report.  If any of the examiner's findings are speculative in nature, it is essential that he or she provide a rationale for why an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that would facilitate an opinion, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

3.  After completion of the above development, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and given an opportunity to respond before the claims file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


